Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to *488various items of Chinese merchandise that were entered at the port of San Francisco, Calif.
The case is before us on a stipulation of submission wherein counsel. for the respective parties have agreed that the issues involved in these appeals for reappraisement “are the same in all material respects as the issue involved in Meier & Frank Co., Inc. v. United States, Reap. Dec. 9057,” the record in which case was incorporated herein by consent. In the cited case, this court held that compensation, paid to an agent of an importer for services in buying merchandise, receiving the goods after they have been manufactured and finished, comparing them with samples, procuring cases, and attending to the packing and shipping, is a buying commission and, as such, is a nondutiable charge.
On an agreed set of facts embodied in the stipulation of submission, and following the cited decision on the law, I hold export value, as such value is defined in section 402(d) of the Tariff Act of 1980, to be the proper basis for appraisement of the merchandise in question, and that such statutory value is “the appraised values less the amount added under duress by reason of Section 489 of the Tariff Act of 1930.”
Judgment will be rendered accordingly.